United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3781
                                    ___________

Wylla B. Johnson,                         *
                                          *
             Appellant,                   *
                                          *   Appeal from the United States
      v.                                  *   District Court for the Western
                                          *   District of Missouri.
Jo Anne B. Barnhart, Commissioner,        *
Social Security Administration,           *       [UNPUBLISHED]
                                          *
             Appellee.                    *

                                    ___________

                              Submitted: May 14, 2004
                                 Filed: June 28, 2004 (Corrected 11/29/04)
                                  ___________

Before MORRIS SHEPPARD ARNOLD, BEAM, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Wylla B. Johnson appeals the district court's1 order affirming an administrative
law judge's (ALJ) finding that she was not eligible for supplemental security income
under Title XVI of the Social Security Act. Having reviewed the record, we conclude
that the ALJ's finding was supported by substantial evidence. This case presents no


      1
      The Honorable James C. England, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties under 28 U.S.C. § 636(c).
 novel issues to justify an extended discussion. Accordingly, we affirm the district
court's judgment. See 8th Cir. R. 47B.
                        ______________________________




                                        -2-